By the Court, Crockett, J.:
This is an action to collect a street assessment in the city of San Francisco. The resolution of the Board of Supervisors declaring its intention to improve the street, and the contract with the contractor, described the work to be done as the repairing of a certain portion of Market street, and the intersection of Market and Sacramento streets, “with piles, caps and planks, where necessary, and that the sidewalks thereon be reconstructed, where necessary.” We have several times decided that the Board must specify, in the resolution of intention, the work to be done, and that it is not sufficient to declare its intentions to cause certain repairs to be made “where necessary.” The contract declared upon was therefore void. (Richardson v. Heydenfeldt, 46 Cal. 68; San Francisco v. Clark, ante, p. 456.
Judgment reversed, and cause remanded for a new trial. Remittitur forthwith.
Mr. Justice Rhodes did not express an opinion.